DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 11/9/2021 "Reply" elects without traverse and identifies claims 1-4, 6-8, 10, 11, and 13-19 as being drawn to Species A.  Accordingly, Examiner has withdrawn claims 5, 9, 12, and 20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 10/20/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Pub. No. 2018/0197903).
Regarding claim 15, in FIG. 7, Hsu discloses an image sensor, comprising: a semiconductor layer (107, paragraph [0016]) including a first section (103, paragraph [0015]) and a second section (105, paragraph [0015]) around the first section; a device isolation layer (111, paragraph [0018]) in the semiconductor layer and defining a plurality of pixels (109, paragraph [0017]); a grid pattern (703, paragraph [0031]) on the semiconductor layer over the first section, the grid pattern extending along (formed above) the device isolation layer and including a first pattern (603, paragraph [0031]); and a light-shield pattern (603 portion of 701, paragraph [0031]) on the semiconductor layer over the second section, wherein a thickness of the first pattern (over elements 111) is less than a thickness of the light-shield pattern (portion over 109B), and wherein the first pattern covers a lateral surface of the light-shield pattern (overlaps when viewed from a horizontal direction in the figure).
Regarding claim 16, in FIG. 7, Hsu discloses that the light-shield pattern includes a single layer (603).
Regarding claim 18, in FIG. 7, Hsu discloses that the first pattern comprises a metallic material (paragraph [0031]).
Regarding claim 19, in FIG. 7, Hsu discloses an image sensor, comprising: a semiconductor layer (107, paragraph [0016]) including a first section (103, paragraph [0015]) and a second section (105, paragraph [0015]); a .
Allowable Subject Matter
Claims 1-4, 6-8, 10-11, and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed image sensor particularly characterized by a first grid pattern on the first surface of the semiconductor layer over the first section; and a light-shield pattern on the first surface of the semiconductor layer over the second section, wherein a top surface of the first grid pattern is located at a first level, a top surface of the light-shield pattern is located at a second level, the first level is lower than the second level, and the first and second levels are defined with respect to the first surface of the semiconductor layer.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896